DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations "the two spreading bevels" in line 2 and “the two spreading elements” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites “one of the two components contains the two spreading bevels”. It is unclear as to how one of the components has the two bevels.
Claim 7 recites the limitation "the spreading bevels" in line 1 and “the spreading elements” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the spreading bevels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the first and second guide mechanisms" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the guide mechanisms" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the guide elements" in line 1 and “the axial guide groove” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitations "the axial guide grooves" in line 1, “the guide elements” in lines 2-3, and “the axial guide groove” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "the first guide mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations "the first guide element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations "the second guide mechanism" in line 2 and “the second guide mechanism” in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claims 1-5, 9, and 17-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675